Opinion
Per Curiam:
Appellant’s Post Conviction Hearing Act petition alleges specific, nonfrivolous facts uncontroverted by the record which, if accepted as true, entitled him to relief. In Re Gault, 387 U.S. 1 (1967). Accordingly, the order of the court below dismissing the petition without a hearing is vacated and the record is remanded with directions to hold an evidentiary hearing to determine whether appellant was denied the assistance of counsel at the time he was adjudicated delinquent. Commonwealth v. Wood, 425 Pa. 612, 230 A. 2d 729 (1967).